Title: From Alexander Hamilton to Benjamin Stoddert, 5 June 1800
From: Hamilton, Alexander
To: Stoddert, Benjamin


          
            Sir,
            NY. June 5, 1800
          
          Doctor Coffin, the former Surgeon of Niagara, having received a furlough which was necessary from his health, and the state of his public accounts, the Commandant of the Post Major Rivardi was obliged to have recourse to the Physicians of the British physicians posts on the opposite side of the streight—
          The enclosed letters and extracts will shew you the state of the case, and the impressions of Major Rivardi on the subject—
          Altho’ I can not readily comprehend how four Surgeons could have been necessary, yet I trust you will agree with  me that th neither the Justice nor dignity of the U States will permit them to suffer these Gentlemen to go without compensation for their services—(If their delicacy will not let them receive a sum of money I trust some other method will be devised.) I hope to be enabled to say something definitive to Major Rivardi on the Subject.
        